DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “decarboxylated cannabis extract”, and the claim also recites “decarboxylated cannabis oil, decarboxylated cannabis rosin, decarboxylated cannabis resin”, “decarboxylated cannabis distillate, decarboxylated cannabis isolate, delta-9-tetrahydrocannabinol, Claim 10 recites the broad recitation “a fruit juice”, and the claim also recites “a calcium-supplemented orange juice” which is the narrower statement of the range/limitation.   Claim 10 also recites the broad recitation “a milk-based drink”, and the claim also recites “a yogurt drink” and “a milkshake” which are the narrower statement of the range/limitation.  Claim 10 also recites the broad recitation “an infusion”, and the claim also recites “an infused water drink” which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10  recites “a fountain drink”, but does not provide any description in the present claims or specification as to what is defined as a fountain drink since essentially any liquid can be distributed from a fountain.  The claim also recites that the beverage is a sauce or soup; however, sauces and soups are not beverages.  For these reasons, the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-12, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhrts (US 2018/0193393) in view of Llamas (US 2015/0182455).
Regarding claim 1, 
However, Llamas teaches cannabinoid emulsions (corresponding to compositions containing an oil phase (“Phase B”), an aqueous phase (“Phase A”) [0060]-[0062]), and sweeteners ([0054]); wherein an emulsifier is added to the oil phase prior to the oil phase being added to the aqueous phase ([0047], [0060]).  Llamas discloses that the oil phase contains only oil, cannabinoid, and emulsifier while the aqueous phase contains the remainder of the ingredients ([0056], [0060]), which at least suggests that sweetening agents are added to the aqueous phase and form a water-soluble syrup.  It also discloses that the amount of emulsifier varies depending on the type of emulsifier and teaches an amount of about 1-2 wt% specifically for gum Arabic (corresponding to gum acacia [0050]).   
It would have been obvious for person of ordinary skill in the art to have modified the emulsion of Kuhrts by incorporating the amount of emulsifier in the dispersed phase and adding the sweetening agent to the aqueous phase to form a water-soluble syrup as taught by Llamas.  Since Kuhrts teaches a cannabinoid emulsion comprising emulsifiers and sweetening agents, but does not disclose a specific amount of emulsifier or disclose whether the emulsifier and sweetening agents are added to the dispersed or continuous phase, a skilled practitioner would be motivated to consult an additional reference such as Llamas in order to determine a suitable amount of emulsifier to include in the emulsion and a suitable phase to which to add the emulsifier and sweetening agents.  Since Llamas teaches a content of gum Arabic (corresponding to gum acacia) of about 1-2 wt.% of the emulsion and that the emulsifier is added to the oil phase while Kuhrts teaches that the emulsion comprises the cannabinoid compound in an amount of 0.001-50 wt% ([0040]) and the oil ([0030]) in an amount of 0.1-30 wt% ([0041]), the combination of prior art 
Regarding claim 2, Kuhrts teaches the invention as disclosed above in claim 1, including the cannabinoid is cannabigerol, cannabichromene, cannabidiol ([0026]), a decarboxylated cannabis extract (corresponding to THC), and delta-9-tetrahydrocannabinol (Llamas [0004]). 
Regarding claim 3, 
Regarding claim 4, Kuhrts teaches the invention as disclosed above in claim 3, including the emulsifier is soy lecithin and gum Arabic ([0060]).
Regarding claim 5, Kuhrts teaches the invention as disclosed above in claim 4, including the water-soluble syrup is glycerol, sorbitol, and sucrose ([0060]).
Regarding claims 6 and 7, Kuhrts teaches the invention as disclosed above in claim 5, including that the emulsion comprises about 1.101-82 wt% of a dispersed phase comprising about 0.2-97 wt% of an oil, about 0.003-98 wt% of a cannabinoid, and about 1-95 wt% of an emulsifier.  These amounts imply that the emulsion comprises about 18-99 wt.% of a continuous phase.  Although the contents of ingredients disclosed in Kuhrts and Llamas are recited in weight percentages instead of volume percentages as recited by the claims, the disclosed ranges of weight concentrations are considered to encompass the claimed volume concentrations; therefore, the disclosed concentrations in the prior art overlap the claimed concentrations.  
Regarding claim 9, the prior art teaches a composition comprising the emulsion of claim 1, wherein the composition is a Newtonian fluid in the form of a beverage (Kuhrts [0075]).
Regarding claim 10, 
Regarding claim 11, the prior art teaches the invention as disclosed above in claim 10, including the cannabinoid is cannabigerol, cannabichromene, cannabidiol (Kuhrts [0026]), a decarboxylated cannabis extract (corresponding to THC), and delta-9-tetrahydrocannabinol (Llamas [0004]).
Regarding claim 12, the prior art teaches the invention as disclosed above in claim 11, including the formulations are administered in unit dosages and that the quantity of active component in the unit doses is varied according to the particular application and potency of the active component (Kuhrts [0064]-[0065]).  As the concentrations of ingredients are variables that can be modified, among others, according to the particular application of the composition and the potency of the cannabinoid within the composition, the concentrations of ingredients within the beverage would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed concentrations cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentrations of ingredients in the beverage of Kuhrts to obtain the desired potency for its particular application (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 14, the prior art teaches the emulsion of claim 1 and teaches that its formulations include liquids (Kuhrts [0052]) and are packaged in a container and labeled with instructions concerning the amount of administration (Kuhrts [0070]).  Although the prior art does not disclose a measuring tool to be packaged with the container and instructions, its inclusion would be obvious since (1) the use of a measuring tool is implied by the disclosure of an amount of administration on the instructions; and (2) it is known to include measuring tools with liquids for convenience (e.g., measuring cup packaged with cough syrups); therefore, the claimed kit is rendered obvious.
Regarding claim 15, the prior art teaches the invention as disclosed above in claim 14, including that its formulations includes liquids (Kuhrts [0052]) and are packaged in an appropriate container and labeled with instructions concerning the amount of administration (Kuhrts [0070]).  Although the prior art does not specify that the container and measuring tool are ones recited in the claim, using a bottle as a container for a liquid and using any of the claimed measuring tools for liquid compositions are well-known in the art (e.g., measuring cup packaged with a bottle of cough syrup); therefore, the claim  is rendered obvious.
Regarding claim 19, 
Regarding claim 20, the prior art teaches the invention as disclosed above in claim 19, including cannabis has long been used medically and recreationally (Llamas [0003]), thereby, rendering the claim obvious.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhrts (US 2018/0193393) in view of Llamas (US 2015/0182455) as applied to claims 7 and 12 above,  and further in view of Silver (US 2018/0193392).
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 7, including the oil is a medium-chain triglyceride (Kuhrts [0029]); the cannabinoid is a decarboxylated cannabis extract (corresponding to THC) (Llamas [0004]); the emulsifier is soy lecithin (Kuhrts [0060]); and the sweetening agent is one that is used in the formulation of elixirs (Kuhrts [0060]).  It does not teach that the oil is fractionated coconut oil or that the syrup is agave nectar.
However, Silver teaches an edible, water-soluble ([0014]) cannabinoid emulsion comprising fractionated coconut oil (corresponding to coconut oil containing medium chain triglyceride [0088]).  It also teaches agave as a sweetener in a cannabis infused elixir ([0072]).
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Kuhrts by using agave as the water-soluble syrup and fractionated coconut oil as the oil as taught by Silver.  Since Kuhrts teaches that the oil is a medium-chain triglyceride and that the sweetening agent for the emulsion is a sweetener used to make elixirs, but neither discloses a source of medium-chain triglycerides or a sweetener used in elixirs, a skilled practitioner would be motivated to consult an additional reference 
Regarding claim 13, the prior art teaches the invention as disclosed above in claim 12, including the oil is a medium-chain triglyceride (Kuhrts [0029]); the cannabinoid is a decarboxylated cannabis extract (corresponding to THC) (Llamas [0004]); the emulsifier is soy lecithin (Kuhrts [0060]); and the sweetening agent is one that is used in the formulation of elixirs (Kuhrts [0060]).  It does not teach that the oil is fractionated coconut oil or that the syrup is agave nectar.
However, Silver teaches an edible, water-soluble ([0014]) cannabinoid emulsion comprising fractionated coconut oil (corresponding to coconut oil containing medium chain triglyceride [0088]).  It also teaches agave as a sweetener in a cannabis infused elixir ([0072]).
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Kuhrts by using agave as the water-soluble syrup and fractionated coconut oil as the oil as taught by Silver.  Since Kuhrts teaches that the oil is a medium-chain triglyceride and that the sweetening agent for the emulsion is a sweetener used to make elixirs, but neither discloses a source of medium-chain triglycerides or a sweetener used in elixirs, a skilled practitioner would be motivated to consult an additional reference such as Silver in order to determine a suitable medium-chain triglyceride source and elixir sweetening agent, thereby rendering the claim obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhrts (US 2018/0193393) in view of Llamas (US 2015/0182455) as applied to claim 1 above,  and further in view of Sinai (US 2018/0042845).
Regarding claim 16, the prior art teaches a process of preparing the emulsion of claim 1, wherein the method comprises: obtaining a cannabinoid (Kuhrts [0028]); heating the oil to a temperature of at least about 32°C (corresponding to 90°F); adding the cannabinoid to the heated oil and stirring the mixture (Kuhrts [0043]); heating the water to a temperature of at least 32°C, blending together the mixture comprising the water and the mixture comprising the oil and cannabinoids (Kuhrts [0045]).  Since the prior art teaches that the two phases are blended together, without mentioning an intermediate cooling step for either of the phases, it is presumable that the blending step involves blending the two phases at the temperature to which they were heated.  Since the combination of prior art discloses the addition of the emulsifier to the oil phase and the addition of the sweetener to the aqueous phase as described in the rejection of claim 1 above, the prior art teaches that the emulsifier is added to the warmed oil and the sweetener is added to the water phase, thereby forming a water-soluble syrup and subsequently an oil-in-syrup emulsion comprising microparticles of cannabinoids after the oil phase is added to the aqueous phase.  Although the prior art teaches that the phases are blended together, it does not teach a blending time or cooling the emulsion to room temperature.
However, Sinai teaches an emulsion comprising an oil phase containing cannabinoids ([0155]) and a syrup (corresponding to water phase containing glycerol [0156]), wherein the oil phase is heated to 65°C ([0155]), the syrup is heated to 75°C ([0156]), and the water phase and oil phase are blended together for 2 minutes ([0157]), which falls within the claimed time range.  
It would have been obvious for a person of ordinary skill in the art to have modified the process of Kuhrts by heating the oil phase and aqueous phase and blending the phases .   

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhrts (US 2018/0193393) in view of Llamas (US 2015/0182455) and Sinai (US 2018/0042845) as applied to claim 16 above, and further in view of Wang (Wang et al., “Decarboxylation Study of Acidic Cannabinoids: A Novel Approach Using Ultra-High-Performance Supercritical Fluid Chromatography/Photodioide Array-Mass Spectrometry”, 2016, Cannabis and Cannabinoid Research, vol. 1.1, pages 262-271) and Stoops (US 2018/0236017).
Regarding claim 17, 
However, Wang discloses that acidic cannabinoids are decarboxylated using heat to form cannabigerol (CBG), cannabidiol (CBD), and delta-9-tetrahydrocannabinol (THC) (page 263, column 1, paragraph 2).  Wang decarboxylated an acidic cannabinoid at a temperature of 110°C for different times up to 60 minutes to form THC (page 265, column 1, paragraph 2) and showed that the maximum amount of acidic cannabinoid was converted into THC after 25 minutes (Fig. 3 on page 266; page 270, column 1, paragraph 2).  Stoops teaches a method of preparing a food-grade cannabinoid extract ([0051]) wherein the cannabinoid is decarboxylated by heating the cannabinoid and then allowing it to cool ([0033]-[0034], [0040]-[0041]) to a temperature of 1-37°C (corresponding to 34-100°F [0042]).
It would have been obvious for a person of ordinary skill in the art to have modified the process of the prior art by decarboxylating an acidic cannabinoid at 110°C to form THC as taught by Wang.  Since the prior art teaches that the cannabinoid is THC (Llamas [0004]), but does not disclose a method of decarboxylating an acidic cannabinoid to form THC, a skilled practitioner would be motivated to consult an additional reference such as Wang in order to determine a suitable temperature and time for decarboxylation.  Since the maximum conversion to THC occurred within 25 minutes, it would have been obvious for a practitioner to have performed decarboxylation for a period of up to 25 minutes, which overlaps the claimed time frame and a selection of an amount of time within the overlapping range renders the claim obvious.  Also, the temperature of 110°C disclosed in Wang falls within the claimed temperature range.
It would have been obvious for a person of ordinary skill in the art to have modified the process of the prior art by cooling the cannabinoid after heating it as taught by Stoops. 
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 17, including that the method includes preparing an emulsion comprising 18-99 wt.% of the water-soluble syrup and about 1.101-82 wt% of the mixture comprising the oil, emulsifier, and cannabinoid as described above in the rejection of claim 1.  Although the contents of ingredients disclosed in Kuhrts and Llamas are recited in weight percentages instead of volume percentages as recited by the claims, the disclosed ranges of weight concentrations are considered to encompass the claimed ratio of about 85:15, thereby rendering it obvious.  The prior art also teaches that the process includes adding the emulsion as an ingredient in a food or beverage (corresponding to juices, soft drinks, bottled water, and liquid concentrates (Kuhrts [0002])).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791